F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          AUG 15 2000
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    CHRISTINA M. EDDY; TROY B.
    EDDY,

                Plaintiffs-Appellants,

    v.                                                   No. 99-4220
                                                    (D.C. No. 98-CV-81-K)
    AUTOLIV ASP, INC.; GUNNAR                              (D. Utah)
    BARK, Chief Executive Officer;
    TOM HARTMAN; ROGER TEA;
    AUTOLIV AB; AUTOLIV INC.;
    DAVID WILSON; RICHARD
    SHIMABUKURO,

                Defendants-Appellees.


                            ORDER AND JUDGMENT            *




Before BALDOCK , McKAY , and BRISCOE , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
of this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiffs appeal from the    district court ’s grant of summary judgment to

defendants on claims of employment discrimination and retaliation pursuant to

Title VII, hostile work environment, and state-based claims of breach of contract,

misrepresentation and defamation. Our jurisdiction over this appeal arises from

28 U.S.C. § 1291. We review the          district court’s ruling   de novo, applying the

same legal standard used by that court.         See Simms v. Oklahoma ex rel. Dep’t

of Mental Health & Substance Abuse Servs.             , 165 F.3d 1321, 1326 (10th Cir.),

cert. denied, 120 S. Ct. 53 (1999).

       On appeal, plaintiffs challenge the       district court ’s ruling on summary

judgment and also complain about the magistrate judge’s discovery rulings.

“Properly filed objections resolved by the        district court are a prerequisite to our

review of a magistrate judge’s order . . . .”         Hutchinson v. Pfeil , 105 F.3d 562,

566 (10th Cir. 1997). We agree with defendants that, because plaintiffs failed to

file objections to the discovery rulings within the specified time, they have

waived this issue.   See Moore v. United States , 950 F.2d 656, 659 (10th Cir.

1991). Further, to the extent that the      district court ruled on plaintiffs’ discovery

issues, we agree that plaintiffs have not demonstrated that the magistrate judge




                                                -2-
abused his discretion in those rulings.    See GWN Petroleum Corp. v. OK-TEX

Oil & Gas, Inc. , 998 F.2d 853, 858 (10th Cir. 1993).

       Our careful review of the record and the parties’ briefs convince us that the

district court correctly decided this case. Plaintiffs have not demonstrated the

existence of genuine issues of facts material to their claims and have not

presented meritorious challenges to the     district court ’s application of the law.

To the extent that plaintiffs argue points which were not presented to the           district

court or which are outside the scope of their claims, we do not consider those

points. See Walker v. Mather (In re Walker)           , 959 F.2d 894, 896 (10th Cir. 1992);

See also Griffin v. Davies , 929 F.2d 550, 554 (10th Cir. 1991) (stating that

appellate court will not review issues that do not affect outcome of a case). For

substantially the same reasons set out in the         district court ’s Memorandum Opinion

and Order dated October 13, 1999, the judgment of the            district court is

AFFIRMED.

       Plaintiffs’ motion entitled “Petition for Review of Objection to Elimination

of Defendant Parties” is DENIED; the appropriate place to challenge the              district

court ’s ruling denying plaintiffs’ request for leave to add additional defendants is

in their appellate brief. Defendants’ motion to file a supplemental appendix is

GRANTED. Plaintiffs’ construed motion to file a supplemental appendix is

DENIED because the proposed supplement contains material not before the


                                                -3-
district court . Defendants’ motion to strike parts of plaintiffs’ proposed

supplemental appendix is DENIED as moot. Plaintiffs’ motion for sanctions

against defendants is DENIED as frivolous.



                                                     Entered for the Court



                                                     Mary Beck Briscoe
                                                     Circuit Judge




                                         -4-